DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment

This action is in response to the Amendment filed on 6/16/2021.
Claims 1-8 and 10-20 are pending.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 March 2021. 
Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive.First Named Inventor: Ghosh, S.Title of Invention: ADAPTIVE VFA CARDIAC THERAPYAmendment and Response Page 13 of 19Application No.: 16/557,143Filing Date: August 30, 2019First Named Inventor: Ghosh, S.Title of Invention: ADAPTIVE VFA CARDIAC THERAPY
Rejections under 35 U.S.C. § 103 as being obvious over Hou et al. (U.S. Pat. App. Pub. No. 2014/0107723) in view of Stegemann et al. (U.S. Pat. App. Pub. No. 2008/0103539). 

Independent claim 1 has been amended to now recite inter alia that the tissue-piercing electrode is “implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body of the patient's heart to deliver cardiac therapy to, or sense electrical activity of, the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart” and that the controller is configured toFirst Named Inventor: Ghosh, S. deliver the calibrated pacing therapy “to the left ventricle in the basal and/or septal region of the left ventricular myocardium using at least the tissue-piercing implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body.   
Applicant argues that Hou et al. in view of Stegemann et al. does not teach or suggest all the elements and that  the cited paragraphs of Hou et al. do not describe an electrode implantable from the triangle of Koch region of the right atrium to deliver Amendment and Response Page 14 of 19 Application No.: 16/557,143 Filing Date: August 30, 2019First Named Inventor: Ghosh, S.Title of Invention: ADAPTIVE VFA CARDIAC THERAPYcardiac therapy to or sense electrical activity of the left ventricle as recited in independent claim 1. They state that the paragraphs of Hou et al. appears to include general statements that a LIMD can engage tissue of a local chamber and tissue of an adjacent chamber and does not specifically describe an electrode implantable from the triangle of Koch region of the right atrium to deliver cardiac therapy to or sense electrical activity of the left ventricle as recited in independent claim 1. 
The examiner respectfully disagrees with the applicant’s arguments because of the following reasons. The elected claim is directed to an apparatus that recites inter alia “a tissue piercing electrode implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body of the patient’s heart”. This limitation is an intended use recitation. The claim limitation does not recite any specific structural limitation regarding the tissue piercing electrode. 
Hou teaches a tissue piercing electrode (e.g. 312 Fig 3A,B) that pierces through the ventricular septum (e.g. 300 Fig 1, 350 Fig. 3C) and is configured to produce excitation of the RV and LV and therefore they teach that the electrode is capable of being implanted (i.e. implantable) from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body of the patient’s heart (e.g. 
Hou also teaches that the electrode 312 pierces through the septal wall and the tip of the electrode directly engages or is located in the adjacent chamber and senses activity of the adjacent chamber (e.g. [0076]) or provides electrical stimulation to the adjacent chamber (e.g. [0076],[0088]). Therefore Hou teaches that the tissue-piercing electrode is “implantable from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body of the patient's heart to deliver cardiac therapy to, or sense electrical activity of, the left ventricle in the basal and/or septal region of the left ventricular myocardium of the patient's heart” and that the controller is configured toFirst Named Inventor: Ghosh, S. deliver the calibrated pacing therapy “to the left ventricle in the basal and/or septal region of the left ventricular myocardium using at least the tissue-piercing electrode implanted in the basal and/or septal region of the left ventricular myocardium of the patient's heart from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body as claimed.
 Amendment and Response Page 15 of 19	Due to the reasons discussed above, the rejections of dependent claims 5-8 and 10-12 are maintained.
Rejections under 35 U.S.C. § 103 - Hou in view of Stegemann and further in view of Gillberg et al. (U.S. Pat. App. Pub. No. 2016/0045744). 

Due to the reasons discussed above, the rejections of dependent claims 2-4 are maintained.
Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2014/0107723 A1; hereinafter Hou - PREVIOUSLY CITED) in view of Stegemann et al. (US 2008/0103539 A1; hereinafter Stegemann - PREVIOUSLY CITED).
Regarding claim 1, Hou teaches an implantable medical device (e.g. abstract; [0018]; Figure 1, item 300) comprising: a plurality of electrodes (e.g. Figure 3A, items 310-312; [0072]) comprising: 
a right atrial electrode (e.g. Figure 3A, item 310/311) positionable within the right atrium to deliver cardiac therapy to, or sense electrical activity of, the right atrium of a patient's heart (e.g. Figure 1, item 30; Figure 3C, item 350; [0018]; [0073]) and 
a tissue-piercing electrode (e.g. Figure 3A, item 312) implantable from the triangle of Koch of the right atrium through the right atrial endocardium and central fibrous body to deliver cardiac therapy to, or sense electrical activity of, the left ventricle of a patient's heart (e.g. Figure 1, item 40; Figure 3C, item 350; [0018]; [0074], as discussed in the reposne to arguments section, this limitation is an intended use recitation. The claim limitation does not recite any specific structural limitation regarding the tissue piercing electrode. Hou teaches a tissue piercing electrode (e.g. 312 Fig 3A,B) that pierces through the ventricular septum (e.g. 300 Fig 1, 350 Fig. 3C) and is configured to produce excitation of the RV and LV and therefore they teach that the electrode is capable of being implanted (i.e. implantable) from the triangle of Koch region of the right atrium through the right atrial endocardium and central fibrous body of the patient’s heart (e.g. [0071] Note: They teach that the LIMD may be implanted within or near the triangle of Koch so that one or more electrodes engage with the right atrium and the other electrode goes through the septal wall  of the ventricular tissue of the right or left ventricle as seen in Figs 1, 3C); 

a sensing circuit (i.e. sensing circuit) operably coupled to the plurality of electrodes to sense electrical activity of the patient's heart (e.g. Figure 3A, item 322; [0079]); and 
a controller comprising processing circuitry operably coupled to the therapy delivery circuit and the sensing circuit (e.g. Figure 3A, item 320; [0080]; [0082]-[0083]), with the control configured to deliver therapy to the left ventricle in the basal and/or septal region of the left ventricular myocardium using at least the tissue- piercing electrode implanted in the basal and/ or septal region  of the left ventricular myocardium of the patient’s heart from the triangle of Koch region of the right atrium through the right atrial myocardium and right central fibrous body (e.g. [0079]-[0080]; [0082]-[0083] As discussed above, the limitation of how the tissue piercing electrode is implanted is intended use and since Hou teaches that the electrode 312 pierces through the septal wall and the tip of the electrode directly engages or is located in the adjacent chamber and senses activity of the adjacent chamber (e.g. [0076]) or provides electrical stimulation to the adjacent chamber (e.g. [0076],[0088]), the teachings of Hou meet the claimed limitations).
Hou fails to teach that the controller is configured to: calibrate a pacing therapy for a plurality of heartrates and a plurality of AV delays based on measured physiological response information. 

Regarding claim 5, Hou in view of Stegemann teaches the invention as claimed but does not specifically teach a measured physiological response information comprises one or more of: markers of resynchronization based on surface electrocardiogram morphology and duration of depolarization (QRS) complex; cardiac dyssynchrony quantified by external imaging modalities measuring cardiac motion and mechanical components of cardiac function; and mechanical activity of the patient’s heart measured by a device integrated accelerometer. However, Stegemann further discloses a measured physiological response information comprising mechanical activity of the heart measured by a device integrated accelerometer (e.g. [0018]; [0022]; [0030];[0043]) to monitor the pacing interval efficiency for a patient’s hemodynamic state and provide optimized therapy (e.g. [0002]-[0003]; [0011]; [0018]). It would have been obvious to one having ordinary skill in the art before the effective filing date to further 
Regarding claim 6, Hou in view of Stegemann teaches the invention as claimed but does not specifically teach to calibrate the pacing therapy or to deliver the pacing therapy, the controller is further configured to determine an offset to apply to a measured AV delay at a measured heartrate. However, Stegemann further discloses that to calibrate the pacing therapy or to deliver the pacing therapy, the controller is further configured to determine an offset (i.e. increment or non-linear sampling scheme) to apply to a measured AV delay at a measured heartrate (e.g. [0043]-[0045]) to provide optimal pacing intervals for each patient (e.g. [0002]; [0004]; [0011]). It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Hou with a controller configured to determine an offset (i.e. increment or non-linear sampling scheme) to apply to a measured AV delay at a measured heartrate (e.g. [0043]-[0045]) as taught by Stegemann in order to provide the predictable results of optimal pacing intervals for improved cardiac function. 
Regarding claim 7, Hou in view of Stegemann teaches the invention as claimed but does not specifically teach to calibrate the pacing therapy or to deliver the pacing therapy, the controller is further configured to determine a percentage to apply to a measured AV delay at a measured heartrate. However, Stegemann further discloses to calibrate the pacing therapy or to deliver the pacing therapy, the controller is further configured to determine a percentage (i.e. increment or non-linear sampling scheme) to 
Regarding claim 8, Hou in view of Stegemann teaches the invention as claimed and Hou further discloses different embodiments in which the device 300 provides dual chamber functionality despite the entire device is located in one chamber and is capable to be configured of delivering stimulus and sensing in different chambers of the heart (e.g. [0018]; [0071]). This is taken as expressly meeting the claim limitation.
Regarding claim 10, Hou in view of Stegemann teaches the invention as claimed except for to calibrate the pacing therapy, the controller is further configured to: monitor electrical or mechanical activity, of the right atrium and the left ventricle, at the plurality of heartrates; measure physiological response information at a plurality of AV pacing delays for each heartrate in the plurality of heartrates; select an optimal AV pacing delay from the plurality of AV pacing delays for each heartrate based on the measured physiological response information; measure a AV delay at each heartrate in the plurality of heartrates; determine a modification parameter for the measured AV delay at each heartrate based on the corresponding optimal AV pacing delay; and store the modification parameter at each heartrate for use in delivering the pacing therapy. However, Stegemann discloses that to calibrate the pacing therapy, the controller is 
Regarding claim 11, Hou in view of Stegemann teaches the invention as claimed except for to calibrate the pacing therapy, the controller is further configured to deliver pacing therapy at the plurality of heartrates while monitoring electrical or mechanical activity, of the right atrium and the left ventricle.
However, Stegemann further discloses to calibrate the pacing therapy, the controller is further configured to deliver (i.e. deploy) pacing therapy at the plurality of heartrates while monitoring electrical or mechanical activity, of the right atrium and the left ventricle (e.g. [0048]). It would have been obvious to one having ordinary skill in the 
Regarding claim 12, Hou in view of Stegemann teaches the invention as claimed except for to deliver the pacing therapy, the controller is further configured to: retrieve a modification parameter based on a measured heartrate; and deliver pacing therapy based on the modification parameter and a measured AV delay. However, Stegemann further discloses to deliver the pacing therapy, the controller is further configured to: retrieve a modification parameter based on a measured heartrate (e.g. [0043]-[0045]; [0048]); and deliver (i.e. deploy) pacing therapy based on the modification parameter and a measured AV delay (e.g. [0048]). It would have been obvious to one having ordinary skill in the art before the effective filing date to further modify the system as taught by Hou with a controller as taught by Stegemann in order to provide optimal pacing intervals for each patient (e.g. [0002]; [0004]; [0011]).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2014/0107723 A1; hereinafter Hou - PREVIOUSLY CITED) in view of Stegemann et al. (US 2008/0103539 A1; hereinafter Stegemann - PREVIOUSLY CITED) and in further view of Gillberg et al. (US 2016/0045744 A1; hereinafter Gillberg - PREVIOUSLY CITED).
Regarding claim 2, Hou in view of Stegemann teaches the claimed invention except for the controller is further configured to calibrate the pacing therapy using an electrode apparatus comprising a plurality of external electrodes to monitor electrical activity from tissue of the patient. In the same field of endeavor, Gillberg teaches 
Regarding claim 3, Hou in view of Stegemann and in further view of Gillberg, teaches the claimed invention except for the measured physiological response information comprises electrical heterogeneity information (EHI) generated from the monitored electrical activity from the electrode apparatus, the EHI is representative of one or both of mechanical cardiac functionality and electrical cardiac functionality. Gillberg teaches the measured physiological response information comprises electrical heterogeneity information (EHI) generated from the monitored electrical activity from the electrode apparatus, the EHI is representative of one or both of mechanical cardiac functionality and electrical cardiac functionality (e.g. [0069]-[0074]) to assist with 
Regarding claim 4, Hou in view of Stegemann and in further view of Gillberg, teaches the claimed invention except for the EHI comprises a metric of standard deviation of activation times (SDAT). Gillberg teaches the EHI comprises a metric of standard deviation of activation times (SDAT) (e.g. [0073]) to assist with determining effective and/or optimal pacing therapy to the patient in a noninvasive manner with the external electrode apparatus (e.g. [0004]; [0059]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the system as taught by Hou in view of Stegemann, with the EHI comprises a metric of standard deviation of activation times (SDAT) as taught by Gillberg, in order to provide the predictable results of determining effective and/or optimal pacing therapy to the patient in a noninvasive manner with the external electrode apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bornzin et al (U.S. Patent application Publication Number: US 20130116740, hereinafter “Bornzin”) teaches a single chamber leadless intra cardiac medical device with dual chamber functionality and shaped stabilization intra cardiac extension comprising a LIMD placed in a right atrium with a tissue piecing electrode piercing into a septal wall and configured to sense or provide stimulation to the left ventricle (e.g. Figs. 1, 3C. 5C, 9A).
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792